       Case 3:20-cv-01182-MEM-DB Document 29 Filed 08/26/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

EVAN WILES,                            :

                    Plaintiff          :   CIVIL ACTION NO. 3:20-1182

        v.                             :        (JUDGE MANNION)

PA DEPT OF CORR et al.,                :

                   Defendants          :


                                   ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:


       1. The Defendants’ motion to dismiss (Doc. 12) is GRANTED.

       2. The Plaintiff’s motion for relief from this Court’s August 4, 2021
          Order (Doc. 26) is DENIED.

       3. The Clerk of Court is directed to CLOSE this case.

       4. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).



                                    s/ Malachy E. Mannion
                                    MALACHY E. MANNION
                                    United States District Judge
Dated: August 26, 2021
20-1182-01-ORDER
